Appeal Dismissed and Memorandum Opinion filed August 8, 2019.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00452-CR

                         KIMBEL CARTER, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1582631

                 MEMORANDUM                       OPINION
      Kimbel Carter pleaded guilty to and was convicted of aggravated assault with
a deadly weapon. Pursuant to the terms of a plea-bargain agreement between
appellant and the State, the trial court sentenced appellant to eight years’
imprisonment. Appellant timely appealed.

      We lack jurisdiction over this appeal. In a plea bargain case—that is, a case in
which a defendant’s plea was guilty or nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and agreed to by the
defendant—a defendant may appeal only matters raised by a written, pretrial motion
or with the trial court’s permission. Tex. R. App. P. 25.2(a)(2). Appellant’s
punishment does not exceed the agreed length of confinement. The record does not
contain any appealable pretrial ruling, and the trial court did not grant appellant
permission to appeal.

      Accordingly, we DISMISS the appeal for lack of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2